  Case: 1:12-cv-05746 Document #: 752 Filed: 04/02/20 Page 1 of 2 PageID #:24407




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PHILIP CHARVAT, on behalf of himself            )
and others similarly situated,                  )
                                                )
              Plaintiff,                        )
                                                )          No. 12-cv-05746
       v.                                       )
                                                )          Judge Andrea R. Wood
ELIZABETH VALENTE, RESORT                       )
MARKETING GROUP, INC., CARNIVAL                 )
CORPORATION & PLC, ROYAL                        )
CARIBBEAN CRUISES, LTD., and NCL                )
(BAHAMAS) LTD.,                                 )
                                                )
              Defendants.                       )

                AMENDMENT TO FINAL ORDER OF DISMISSAL AND
                            FINAL JUDGMENT

       In its Order dated February 27, 2020 (Dkt. No. 744), the Court found with respect to the

two proposed amendments to Class Action Settlement as follows:

       A lower threshold dollar amount for distributions of remaining settlement
       funds benefits all class members, since it would provide more class
       members with a second round of payments. The proposed fees to
       objectors’ counsel would not impact class members at all, as Class
       Counsel’s payment would come out of their own fee award and
       Defendants’ payment from funds outside the settlement amount. Neither
       change to the settlement impacts the class members’ bargained-for rights.
       Thus, if the case is remanded, the Court will not require a new round of
       class notice or conduct another fairness hearing prior to issuing a ruling
       approving the amended settlement.

               The Court finds that the proposed amendments do not impact its
       prior reasoning approving the settlement as fair. Additionally, a speedier
       settlement and payout is in all class members’ interests.


       The Court finds that its reasoning remains true following remand from the Seventh Circuit,

and in light of the Settlement Agreement between Class Counsel, the Cruise Line Defendants, and
  Case: 1:12-cv-05746 Document #: 752 Filed: 04/02/20 Page 2 of 2 PageID #:24408




Objectors (Dkt. No. 739-2) (“Objector Agreement”), incorporated herein, the Court’s findings

above and in the February 27, 2020 Order, and upon remand from the Seventh Circuit on March

20, 2020, the Final Order of Dismissal and Final Judgment (Dkt. No. 730) (“Final Judgment”) is

amended to reflect that: (1) the threshold administrative feasibility amount addressed in Section

8.4 of the Class Action Settlement Agreement and Release (“Agreement”) (Dkt. Nos. 569-1, 574-

1), and in Paragraph 13(e) of the Final Judgment, is decreased from $5.00 to $2.50; and (2) Class

Counsel and the Cruise Line Defendants are authorized to pay Objectors in accordance with the

Objector Agreement.

       Accordingly, with no just reason for delay, and pursuant to the Agreement and Objector

Agreement, judgment is herewith entered. Civil case terminated.

       IT IS SO ORDERED.



DATED: April 2, 2020
                                                    _________________________________
                                                    ANDREA R. WOOD
                                                    UNITED STATES DISTRICT JUDGE




                                               2
